Exhibit 10.24

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED AGREEMENT is made as of December 31, 2008 by and
between R. Jordan Gates (“Employee”) and Expeditors International of Washington,
Inc., a Washington corporation (“Employer”), which amends and restates the
employment agreement dated January 1, 2003. In consideration of the mutual
covenants and conditions set forth herein, the parties hereby agree as follows:

1. Employment.

(a) In connection with the election of Employee to the office of President and
Chief Operating Officer and for other good and lawful consideration as set forth
herein, Employee’s compensation and terms of employment shall be as set forth in
this Agreement.

(b) Employee agrees to render services to the best of his ability on a full-time
basis during the term of this Agreement, and shall perform such duties as the
Board of Directors of Employer or Employee’s immediate supervisor shall from
time to time direct.

2. Term. Subject to Employer’s right to terminate Employee’s employment at the
pleasure of its Board of Directors as set forth in Paragraph 6 below, this
Agreement shall commence on the date first set forth above and end with the date
of the next annual meeting of the Board of Directors (the “Initial Term”). The
term of this Agreement shall be automatically extended for additional twelve
(12) month terms in the event that the Employee shall be elected or re-elected
as an executive officer at a subsequent annual meeting of the Board of
Directors. This Agreement shall not be automatically extended and shall expire
in the event that either party hereto shall have given written notice to the
other at least thirty (30) days prior to the expiration of the Initial Term, or
any subsequent term, of intent to terminate this Agreement.

3. Compensation. For all services rendered by Employee under this Agreement,
Employee shall receive base salary and incentive compensation, as established
from time to time by the Compensation Committee of the Board of Directors.
Employee’s title and other benefits will be subject to reasonable adjustment by
action of Employer’s Board of Directors.

4. Benefits. During the term of employment hereunder, Employee shall be entitled
to participate fully in any policies which Employer may adopt generally for
employees including policies for vacation, holidays, paid sick leave, group
medical, life insurance and other employee benefits. Employer shall pay or
reimburse Employee for all reasonable travel and other expenses incurred or paid
by Employee in connection with the performance of services under this Agreement
upon presentation of expense vouchers and such other supporting information as
Employer may from time to time reasonably request.

5. Warranties. Employee represents to Employer that Employee is free to enter
into this Agreement and that Employee has no commitment, arrangement or
understanding to or with any third party which restrains or is in conflict with
this Agreement which would operate to prevent Employee from performing the
services which Employee has agreed to provide.



--------------------------------------------------------------------------------

6. Termination.

(a) For Cause. Employer may terminate Employee’s employment hereunder upon two
(2) days prior written notice to Employee for cause, and the salary and all
other compensation referred to above shall cease upon the effective date of any
such termination for cause. As used herein, the term “cause” shall mean any act
of Employee, which in the reasonable judgment of Employer’s Board of Directors,
constitutes dishonesty, larceny, fraud, deceit, gross negligence, a crime
involving moral turpitude, willful misrepresentation to shareholders, directors
or officers, or a material breach of this Agreement. In the event that
employment is terminated for cause and upon two (2) days prior written notice,
Employer may elect to extend the provisions of Paragraph 8 for a period of six
(6) months from the effective date of the termination for cause in exchange for
a lump sum payment to the Employee. Such lump sum payment shall be calculated as
six (6) times Employee’s latest monthly Base Salary, and will be made no later
than March 15 of the calendar year following the calendar year in which the
Employer makes such election. Base Salary as used herein shall exclude any
incentive or bonus compensation, any monthly automobile allowance, and any other
benefit or reimbursement.

(b) Without Cause. Employer may terminate Employee’s employment at any time upon
fifteen (15) days prior written notice and without cause; provided, that
Employee shall receive as his sole remedy for such termination, a lump sum
payment equal to one half ( 1/2) of the Total Cash Compensation paid to the
Employee in the preceding twelve (12) month period and the provisions of
Paragraph 8 shall be extended for a period of six (6) months from the effective
date of the termination without cause. Total Cash Compensation as used herein
includes Base Salary, any incentive or bonus compensation, and any monthly
automobile allowance, but shall exclude any other benefit or expense
reimbursement. The payment will be paid to the Employee and will be made no
later than March 15 of the calendar year following the calendar of the
Employee’s termination of employment.

(c) Resignation. In the event that Employee shall resign or otherwise refuse to
continue to provide services to the Employer, the salary and all other
compensation referred to above shall cease. Within thirty (30) days of the
effective date of the resignation, Employer may give Employee written notice of
intent to extend the provisions of Paragraph 8 for a period of six (6) months
from the effective date of the resignation in exchange for a lump sum payment to
the Employee. Such lump sum payment shall be calculated as six (6) times
Employee’s latest monthly Base Salary, and will be made no later than March 15
of the calendar year following the calendar year in which the Employer makes
such election. Provided however, that the Employee shall have the option to
reject any extension of the provisions of Paragraph 8 in the event that the
resignation shall have been tendered anytime during the period beginning with a
public announcement of a pending Change in Control Event (as defined below) and
ending one year following the effective date of the completed transaction or on
the date of the public announcement of the termination of the proposed
transaction. The Employee shall make a timely rejection of the extension of the
provisions of Paragraph 8 by returning the lump sum payment and sending written
notice of rejection within fourteen days of receipt. For purposes of this
Agreement, “Change in Control Event” shall mean either one of the following:
(i) when any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (other than the Employer, a
subsidiary thereof or an employee benefit plan of

 

-2-



--------------------------------------------------------------------------------

the Employer, including any trustee of such plan acting as trustee) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Employer representing fifty percent (50%) or
more of the combined voting power of the Employer’s then outstanding securities;
or (ii) the occurrence of a transaction requiring shareholder approval, and
involving the sale of all or substantially all of the assets of the Employer or
the merger of the Employer with or into another corporation.

(d) Death or Disability. This Agreement and Employee’s employment and
compensation shall in any event terminate upon the death of Employee or the
inability of Employee to perform the duties and functions of his position for a
period of ninety (90) consecutive days due to sickness, disability or any other
cause beyond his control, unless Employer grants Employee a leave of absence
with or without all or a portion of his salary or other benefits, as may be
specified.

7. Confidential Information. Employee recognizes that Employer’s business and
the business of other affiliates depend upon the use and protection of a large
body of confidential and proprietary information now existing or to be developed
in the future which will be referred to in this Agreement as “Confidential Trade
Information.” Employee intends that the meaning of Confidential Trade
Information in this Agreement will be read as broadly as possible to include all
information of any sort (whether merely remembered or embodied in a tangible
medium) which is related to Employer’s business and the business of corporations
affiliated with Employer or any of their potential future business and which is
not generally and publicly known. Without limiting the foregoing, Employee
agrees that the customer lists and lists of contracts and potential customers of
Employer and its affiliates are and will be a part of the Confidential Trade
Information. Employee agrees to protect and preserve as confidential during the
term hereof, and at all times after its termination or expiration, all of the
Confidential Trade Information at any time known to Employee or at any time in
Employee’s possession or control. Employee will neither use nor allow any other
person or entity (including entities partially or wholly owned by Employee) to
use in any way, except for the benefit of Employer and as directed by Employer,
any of the Confidential Trade Information. Employee will, prior to or upon
leaving employment with Employer, deliver to Employer any and all records,
items, and media of any type (including all partial or complete copies or
duplicates) containing or otherwise relating to any of the Confidential Trade
Information, whether prepared or acquired by or provided to Employee. Employee
acknowledges that all such records, items and media are at all times and shall
remain the property of Employer.

8. Covenant Not to Compete. During the term of this Agreement or for a six
(6) month extension as provided in Paragraph 6, Employee hereby agrees that he
will not directly or indirectly enter into the employment of, render any service
or assistance to or acquire any interest whatsoever, whether as an individual
proprietor, partner, associate, officer, director, consultant, trustee or
otherwise, in any business, trade or occupation in competition with the business
of Employer within one hundred fifty (150) miles of any office of Employer or
any affiliate of Employer. Without limiting the foregoing, Employee also agrees
that he will not, during said period, cause or attempt to cause or induce any
employee of Employer to leave the employment of Employer, or call on or
otherwise solicit business from any of the customers of Employer which, at the
time of termination of his employment, were listed (or ought to have been
listed) in Employer’s records, in respect of any service or product that
competes directly or indirectly with any service provided or marketed by or
actually under the development or active consideration by Employer at the time
of Employee’s termination.

 

-3-



--------------------------------------------------------------------------------

9. Remedies. Employee agrees that damages for breach of his covenants under
Paragraphs 7 and 8 above will be difficult to determine and probably inadequate
to remedy the harm caused thereby and therefor consents that these covenants may
be enforced by temporary or permanent injunction. Such injunctive relief shall
be in addition and not in place of any other remedies available at law or
equity. Employee further agrees that profits made in violation of these
covenants shall be held in constructive trust for Employer. Employee
acknowledges that the provisions of this Paragraph and such covenants are
reasonable, that any lump sum payment made under Paragraph 6 would be adequate
compensation under the circumstances, and that in any event Employee is capable
of gainful employment without breaching such covenants. However, should any
court or tribunal ever find that any provision of such covenants are illegal or
unenforceable on the grounds of unreasonableness whether in period of time,
geographical area or otherwise, then in that event the parties agree that such
covenants shall be interpreted and enforced to the maximum extent which the
court or tribunal deems reasonable. For purpose of this Paragraph and Paragraphs
7 and 8 of this Agreement, the term “Employer” shall include any subsidiary,
agent or other affiliate of Employer.

10. Entire Agreement; Modification. The provisions contained herein constitute
the entire Agreement between the parties with respect to the subject matter
hereof and any waiver, alteration or modification of any provisions of this
Agreement, or the replacement of this Agreement shall not be valid unless in
writing and signed by all the parties signing hereunder.

11. Dispute Settlement. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration
administered by the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes, and judgment upon the award rendered
by the arbitrator(s) may be entered by any court having jurisdiction thereof.
Any such arbitration shall be conducted before a panel of three (3) arbitrators,
of which each Party shall select one arbitrator and such two arbitrators shall
select a third. All decisions of the arbitration panel shall be taken by
majority vote. Any such arbitration shall take place in Seattle, Washington,
U.S.A.

12. Agreement Not Assignable. Employee may not assign any of his rights or
delegate any of his duties hereunder. Employer may assign this Agreement and
delegate its duties hereunder to any of its affiliates at any time owned by,
owning or under common ownership, provided that Employee shall remain assigned
to the business conducted by Employer or its successors.

13. No Waiver. No waiver of the terms or provisions hereof shall be valid unless
in writing signed by the party against which the enforcement of such waiver is
sought, nor shall any waiver or failure to enforce any right hereunder be deemed
to be a waiver of the same or any other right in any other instance.

 

-4-



--------------------------------------------------------------------------------

14. Successors. Subject to the restriction on assignment and delegation set
forth herein, this Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, successors, assigns and personal
representatives.

Signed by the parties as of the date first written above.

 

EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. By  

/s/ Peter J. Rose

  12/31/08 Its  

C.E.O

 

Employee Name:

 

R. Jordan Gates

 

Signature:  

/s/ R. Jordan Gates

 

 

-5-



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED AGREEMENT is made as of December 31, 2008 by and
between Rommel C. Saber (“Employee”) and Expeditors International of Washington,
Inc., a Washington corporation (“Employer”), which amends and restates the
employment agreement dated January 11, 2001. In consideration of the mutual
covenants and conditions set forth herein, the parties hereby agree as follows:

1. Employment.

(a) In connection with the election of Employee to the office of
President-Europe/Near Middle East, Africa and Indian Subcontinent and for other
good and lawful consideration as set forth herein, Employee’s compensation and
terms of employment shall be as set forth in this Agreement.

(b) Employee agrees to render services to the best of his ability on a full-time
basis during the term of this Agreement, and shall perform such duties as the
Board of Directors of Employer or Employee’s immediate supevisor shall from time
to time direct.

2. Term. Subject to Employer’s right to terminate Employee’s employment at the
pleasure of its Board of Directors as set forth in Paragraph 6 below, this
Agreement shall commence on the date first set forth above and end with the date
of the next annual meeting of the Board of Directors (the “Initial Term”). The
term of this Agreement shall be automatically extended for additional twelve
(12) month terms in the event that the Employee shall be elected or re-elected
as an executive officer at a subsequent annual meeting of the Board of
Directors. This Agreement shall not be automatically extended and shall expire
in the event that either party hereto shall have given written notice to the
other at least thirty (30) days prior to the expiration of the Initial Term, or
any subsequent term, of intent to terminate this Agreement.

3. Compensation. For all services rendered by Employee under this Agreement,
Employee shall receive base salary and incentive compensation, as established
from time to time by the Compensation Committee of the Board of Directors.
Employee’s title and other benefits will be subject to reasonable adjustment by
action of Employer’s Board of Directors.

4. Benefits. During the term of employment hereunder, Employee shall be entitled
to participate fully in any policies which Employer may adopt generally for
employees including policies for vacation, holidays, paid sick leave, group
medical, life insurance and other employee benefits. Employer shall pay or
reimburse Employee for all reasonable travel and other expenses incurred or paid
by Employee in connection with the performance of services under this Agreement
upon presentation of expense vouchers and such other supporting information as
Employer may from time to time reasonably request.

5. Warranties. Employee represents to Employer that Employee is free to enter
into this Agreement and that Employee has no commitment, arrangement or
understanding to or with any third party which restrains or is in conflict with
this Agreement which would operate to prevent Employee from performing the
services which Employee has agreed to provide.



--------------------------------------------------------------------------------

6. Termination.

(a) For Cause. Employer may terminate Employee’s employment hereunder upon two
(2) days prior written notice to Employee for cause, and the salary and all
other compensation referred to above shall cease upon the effective date of any
such termination for cause. As used herein, the term “cause” shall mean any act
of Employee, which in the reasonable judgment of Employer’s Board of Directors,
constitutes dishonesty, larceny, fraud, deceit, gross negligence, a crime
involving moral turpitude, willful misrepresentation to shareholders, directors
or officers, or a material breach of this Agreement. In the event that
employment is terminated for cause and upon two (2) days prior written notice,
Employer may elect to extend the provisions of Paragraph 8 for a period of six
(6) months from the effective date of the termination for cause in exchange for
a lump sum payment to the Employee. Such lump sum payment shall be calculated as
six (6) times Employee’s latest monthly Base Salary, and will be made no later
than March 15 of the calendar year following the calendar year in which the
Employer makes such election. Base Salary as used herein shall exclude any
incentive or bonus compensation, any monthly automobile allowance, and any other
benefit or reimbursement.

(b) Without Cause. Employer may terminate Employee’s employment at any time upon
fifteen (15) days prior written notice and without cause; provided, that
Employees shall receive as his sole remedy for such termination, a lump sum
payment equal to one half ( 1/2) of the Total Cash Compensation paid to the
Employee in the preceding twelve (12) month period and the provisions of
Paragraph 8 shall be extended for a period of six (6) months from the effective
date of the termination without cause. Total Cash Compensation as used herein
includes Base Salary, any incentive or bonus compensation, and any monthly
automobile allowance, but shall exclude any other benefit or expense
reimbursement. The payment will be paid to the Employee and will be made no
later than March 15 of the calendar year following the calendar of the
Employee’s termination of employment.

(c) Resignation. In the event that Employee shall resign or otherwise refuse to
continue to provide services to the Employer, the salary and all other
compensation referred to above shall cease. Within thirty (30) days of the
effective date of the resignation, Employer may give Employee written notice of
intent to extend the provisions of Paragraph 8 for a period of six (6) months
from the effective date of the resignation in exchange for a lump sum payment to
the Employee. Such lump sum payment shall be calculated as six (6) times
Employee’s latest monthly Base Salary, and will be made no later than March 15
of the calendar year following the calendar year in which the Employer makes
such election. Provided however, that the Employee shall have the option to
reject any extension of the provisions of Paragraph 8 in the event that the
resignation shall have been tendered anytime during the period beginning with a
public announcement of a pending Change in Control Event (as defined below) and
ending one year following the effective date of the completed transaction or on
the date of the public announcement of the termination of the proposed
transaction. The Employee shall make a timely rejection of the extension of the
provisions of Paragraph 8 by returning the lump sum payment and sending written
notice of rejection within fourteen days of receipt. For purposes of this
Agreement, “Change in Control Event” shall mean either one of the following:
(i) when any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (other than the Employer, a
subsidiary thereof or an employee benefit plan of

 

-2-



--------------------------------------------------------------------------------

the Employer, including any trustee of such plan acting as trustee) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Employer representing fifty percent (50%) or
more of the combined voting power of the Employer’s then outstanding securities;
or (ii) the occurrence of a transaction requiring shareholder approval, and
involving the sale of all or substantially all of the assets of the Employer or
the merger of the Employer with or into another corporation.

(d) Death or Disability. This Agreement and Employee’s employment and
compensation shall in any event terminate upon the death of Employee or the
inability of Employee to perform the duties and functions of his position for a
period of ninety (90) consecutive days due to sickness, disability or any other
cause beyond his control, unless Employer grants Employee a leave of absence
with or without all or a portion of his salary or other benefits, as may be
specified.

7. Confidential Information. Employee recognizes that Employer’s business and
the business of other affiliates depend upon the use and protection of a large
body of confidential and proprietary information now existing or to be developed
in the future which will be referred to in this Agreement as “Confidential Trade
Information.” Employee intends that the meaning of Confidential Trade
Information in this Agreement will be read as broadly as possible to include all
information of any sort (whether merely remembered or embodied in a tangible
medium) which is related to Employer’s business and the business of corporations
affiliated with Employer or any of their potential future business and which is
not generally and publicly known. Without limiting the foregoing, Employee
agrees that the customer lists and lists of contracts and potential customers of
Employer and its affiliates are and will be a part of the Confidential Trade
Information. Employee agrees to protect and preserve as confidential during the
term hereof, and at all times after its termination or expiration, all of the
Confidential Trade Information at any time known to Employee or at any time in
Employee’s possession or control. Employee will neither use nor allow any other
person or entity (including entities partially or wholly owned by Employee) to
use in any way, except for the benefit of Employer and as directed by Employer,
any of the Confidential Trade Information. Employee will, prior to or upon
leaving employment with Employer, deliver to Employer any and all records,
items, and media of any type (including all partial or complete copies or
duplicates) containing or otherwise relating to any of the Confidential Trade
Information, whether prepared or acquired by or provided to Employee. Employee
acknowledges that all such records, items and media are at all times and shall
remain the property of Employer.

8. Covenant Not to Compete. During the term of this Agreement or for a six
(6) month extension as provided in Paragraph 6, Employee hereby agrees that he
will not directly or indirectly enter into the employment of, render any service
or assistance to or acquire any interest whatsoever, whether as an individual
proprietor, partner, associate, officer, director, consultant, trustee or
otherwise, in any business, trade or occupation in competition with the business
of Employer within one hundred fifty (150) miles of any office of Employer or
any affiliate of Employer. Without limiting the foregoing, Employee also agrees
that he will not, during said period, cause or attempt to cause or induce any
employee of Employer to leave the employment of Employer, or call on or
otherwise solicit business from any of the customers of Employer which, at the
time of termination of his employment, were listed (or ought to have been
listed) in Employer’s records, in respect of any service or product that
competes directly or indirectly with any service provided or marketed by or
actually under the development or active consideration by Employer at the time
of Employee’s termination.

 

-3-



--------------------------------------------------------------------------------

9. Remedies. Employee agrees that damages for breach of his covenants under
Paragraphs 7 and 8 above will be difficult to determine and probably inadequate
to remedy the harm caused thereby and therefor consents that these covenants may
be enforced by temporary or permanent injunction. Such injunctive relief shall
be in addition and not in place of any other remedies available at law or
equity. Employee further agrees that profits made in violation of these
covenants shall be held in constructive trust for Employer. Employee
acknowledges that the provisions of this Paragraph and such covenants are
reasonable, that any lump sum payment made under Paragraph 6 would be adequate
compensation under the circumstances, and that in any event Employee is capable
of gainful employment without breaching such covenants. However, should any
court or tribunal ever find that any provision of such covenants are illegal or
unenforceable on the grounds of unreasonableness whether in period of time,
geographical area or otherwise, then in that event the parties agree that such
covenants shall be interpreted and enforced to the maximum extent which the
court or tribunal deems reasonable. For purpose of this Paragraph and Paragraphs
7 and 8 of this Agreement, the term “Employer” shall include any subsidiary,
agent or other affiliate of Employer.

10. Entire Agreement; Modification. The provisions contained herein constitute
the entire Agreement between the parties with respect to the subject matter
hereof and any waiver, alteration or modification of any provisions of this
Agreement, or the replacement of this Agreement shall not be valid unless in
writing and signed by all the parties signing hereunder.

11. Dispute Settlement. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration
administered by the American Arbitration Association under its National Rules
for the Resolution of Employment, Disputes, and judgment upon the award rendered
by the arbitrator(s) may be entered by any court having jurisdiction thereof.
Any such arbitration shall be conducted before a panel of three (3) arbitrators,
of which each Party shall select one arbitrator and such two arbitrators shall
select a third. All decisions of the arbitration panel shall be taken by
majority vote. Any such arbitration shall take place in Seattle, Washington,
U.S.A.

12. Agreement Not Assignable. Employee may not assign any of his rights or
delegate any of his duties hereunder. Employer may assign this Agreement and
delegate its duties hereunder to any of its affiliates at any time owned by,
owning or under common ownership, provided that Employee shall remain assigned
to the business conducted by Employer or its successors.

13. No Waiver. No waiver of the terms or provisions hereof shall be valid unless
in writing signed by the party against which the enforcement of such waiver is
sought, nor shall any waiver or failure to enforce any right hereunder be deemed
to be a waiver of the same or any other right in any other instance.

 

-4-



--------------------------------------------------------------------------------

14. Successors. Subject to the restriction on assignment and delegation set
forth herein, this Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, successors, assigns and personal
representatives.

Signed by the parties as of the date first written above.

 

EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. By  

/s/ Peter J. Rose

  12/31/08 Its  

C.E.O

 

Employee Name    Rommel Saber  

Signature:  

/s/ Rommel Saber

 

 

-5-



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED AGREEMENT is made as of December 31, 2008 by and
between Robert L. Villanueva (“Employee”) and Expeditors International of
Washington, Inc., a Washington corporation (“Employer”), which amends and
restates the employment agreement dated January 18, 2001. In consideration of
the mutual covenants and conditions set forth herein, the parties hereby agree
as follows:

1. Employment.

(a) In connection with the election of Employee to the office of President-The
Americas and for other good and lawful consideration as set forth herein,
Employee’s compensation and terms of employment shall be as set forth in this
Agreement.

(b) Employee agrees to render services to the best of his ability on a full-time
basis during the term of this Agreement, and shall perform such duties as the
Board of Directors of Employer or Employee’s immediate supervisor shall from
time to time direct.

2. Term. Subject to Employer’s right to terminate Employee’s employment at the
pleasure of its Board of Directors as set forth in Paragraph 6 below, this
Agreement shall commence on the date first set forth above and end with the date
of the next annual meeting of the Board of Directors (the “Initial Term”). The
term of this Agreement shall be automatically extended for additional twelve
(12) month terms in the event that the Employee shall be elected or re-elected
as an executive officer at a subsequent annual meeting of the Board of
Directors. This Agreement shall not be automatically extended and shall expire
in the event that either party hereto shall have given written notice to the
other at least thirty (30) days prior to the expiration of the Initial Term, or
any subsequent term, of intent to terminate this Agreement.

3. Compensation. For all services rendered by Employee under this Agreement,
Employee shall receive base salary and incentive compensation, as established
from time to time by the Compensation Committee of the Board of Directors.
Employee’s title and other benefits will be subject to reasonable adjustment by
action of Employer’s Board of Directors.

4. Benefits. During the term of employment hereunder, Employee shall be entitled
to participate fully in any policies which Employer may adopt generally for
employees including policies for vacation, holidays, paid sick leave, group
medical, life insurance and other employee benefits. Employer shall pay or
reimburse Employee for all reasonable travel and other expenses incurred or paid
by Employee in connection with the performance of services under this Agreement
upon presentation of expense vouchers and such other supporting information as
Employer may from time to time reasonably request.

5. Warranties. Employee represents to Employer that Employee is free to enter
into this Agreement and that Employee has no commitment, arrangement or
understanding to or with any third party which restrains or is in conflict with
this Agreement which would operate to prevent Employee from performing the
services which Employee has agreed to provide.



--------------------------------------------------------------------------------

6. Termination.

(a) For Cause. Employer may terminate Employee’s employment hereunder upon two
(2) days prior written notice to Employee for cause, and the salary and all
other compensation referred to above shall cease upon the effective date of any
such termination for cause. As used herein, the term “cause” shall mean any act
of Employee, which in the reasonable judgment of Employer’s Board of Directors,
constitutes dishonesty, larceny, fraud, deceit, gross negligence, a crime
involving moral turpitude, willful misrepresentation to shareholders, directors
or officers, or a material breach of this Agreement. In the event that
employment is terminated for cause and upon two (2) days prior written notice,
Employer may elect to extend the provisions of Paragraph 8 for a period of six
(6) months from the effective date of the termination for cause in exchange for
a lump sum payment to the Employee. Such lump sum payment shall be calculated as
six (6) times Employee’s latest monthly Base Salary, and will be made no later
than March 15 of the calendar year following the calendar year in which the
Employer makes such election. Base Salary as used herein shall exclude any
incentive or bonus compensation, any monthly automobile allowance, and any other
benefit or reimbursement.

(b) Without Cause. Employer may terminate Employee’s employment at any time upon
fifteen (15) days prior written notice and without cause; provided, that
Employee shall receive as his sole remedy for such termination, a lump sum
payment equal to one half ( 1/2) of the Total Cash Compensation paid to the
Employee in the preceding twelve (12) month period and the provisions of
Paragraph 8 shall be extended for a period of six (6) months from the effective
date of the termination without cause. Total Cash Compensation as used herein
includes Base Salary, any incentive or bonus compensation, and any monthly
automobile allowance, but shall exclude any other benefit or expense
reimbursement. The payment will be paid to the Employee and will be made no
later than March 15 of the calendar year following the calendar of the
Employee’s termination of employment.

(c) Resignation. In the event that Employee shall resign or otherwise refuse to
continue to provide services to the Employer, the salary and all other
compensation referred to above shall cease. Within thirty (30) days of the
effective date of the resignation, Employer may give Employee written notice of
intent to extend the provisions of Paragraph 8 for a period of six (6) months
from the effective date of the resignation in exchange for a lump sum payment to
the Employee. Such lump sum payment shall be calculated as six (6) times
Employee’s latest monthly Base Salary, and will be made no later than March 15
of the calendar year following the calendar year in which the Employer makes
such election. Provided however, that the Employee shall have the option to
reject any extension of the provisions of Paragraph 8 in the event that the
resignation shall have been tendered anytime during the period beginning with a
public announcement of a pending Change in Control Event (as defined below) and
ending one year following the effective date of the completed transaction or on
the date of the public announcement of the termination of the proposed
transaction. The Employee shall make a timely rejection of the extension of the
provisions of Paragraph 8 by returning the lump sum payment and sending written
notice of rejection within fourteen days of receipt. For purposes of this
Agreement, “Change in Control Event” shall mean either one of the following:
(i) when any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (other than the Employer, a
subsidiary thereof or an employee benefit plan of

 

-2-



--------------------------------------------------------------------------------

the Employer, including any trustee of such plan acting as trustee) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Employer representing fifty percent (50%) or
more of the combined voting power of the Employer’s then outstanding securities;
or (ii) the occurrence of a transaction requiring shareholder approval, and
involving the sale of all or substantially all of the assets of the Employer or
the merger of the Employer with or into another corporation.

(d) Death or Disability. This Agreement and Employee’s employment and
compensation shall in any event terminate upon the death of Employee or the
inability of Employee to perform the duties and functions of his position for a
period of ninety (90) consecutive days due to sickness, disability or any other
cause beyond his control, unless Employer grants Employee a leave of absence
with or without all or a portion of his salary or other benefits, as may be
specified.

7. Confidential Information. Employee recognizes that Employer’s business and
the business of other affiliates depend upon the use and protection of a large
body of confidential and proprietary information now existing or to be developed
in the future which will be referred to in this Agreement as “Confidential Trade
Information.” Employee intends that the meaning of Confidential Trade
Information in this Agreement will be read as broadly as possible to include all
information of any sort (whether merely remembered or embodied in a tangible
medium) which is related to Employer’s business and the business of corporations
affiliated with Employer or any of their potential future business and which is
not generally and publicly known. Without limiting the foregoing, Employee
agrees that the customer lists and lists of contracts and potential customers of
Employer and its affiliates are and will be a part of the Confidential Trade
Information. Employee agrees to protect and preserve as confidential during the
term hereof, and at all times after its termination or expiration, all of the
Confidential Trade Information at any time known to Employee or at any time in
Employee’s possession or control. Employee will neither use nor allow any other
person or entity (including entities partially or wholly owned by Employee) to
use in any way, except for the benefit of Employer and as directed by Employer,
any of the Confidential Trade Information. Employee will, prior to or upon
leaving employment with Employer, deliver to Employer any and all records,
items, and media of any type (including all partial or complete copies or
duplicates) containing or otherwise relating to any of the Confidential Trade
Information, whether prepared or acquired by or provided to Employee. Employee
acknowledges that all such records, items and media are at all times and shall
remain the property of Employer.

8. Covenant Not to Compete. During the term of this Agreement or for a six
(6) month extension as provided in Paragraph 6, Employee hereby agrees that he
will not directly or indirectly enter into the employment of, render any service
or assistance to or acquire any interest whatsoever, whether as an individual
proprietor, partner, associate, officer, director, consultant, trustee or
otherwise, in any business, trade or occupation in competition with the business
of Employer within one hundred fifty (150) miles of any office of Employer or
any affiliate of Employer. Without limiting the foregoing, Employee also agrees
that he will not, during said period, cause or attempt to cause or induce any
employee of Employer to leave the employment of Employer, or call on or
otherwise solicit business from any of the customers of Employer which, at the
time of termination of his employment, were listed (or ought to have been
listed) in Employer’s records, in respect of any service or product that
competes directly or indirectly with any service provided or marketed by or
actually under the development or active consideration by Employer at the time
of Employee’s termination.

 

-3-



--------------------------------------------------------------------------------

9. Remedies. Employee agrees that damages for breach of his covenants under
Paragraphs 7 and 8 above will be difficult to determine and probably inadequate
to remedy the harm caused thereby and therefor consents that these covenants may
be enforced by temporary or permanent injunction. Such injunctive relief shall
be in addition and not in place of any other remedies available at law or
equity. Employee further agrees that profits made in violation of these
covenants shall be held in constructive trust for Employer. Employee
acknowledges that the provisions of this Paragraph and such covenants are
reasonable, that any lump sum payment made under Paragraph 6 would be adequate
compensation under the circumstances, and that in any event Employee is capable
of gainful employment without breaching such covenants. However, should any
court or tribunal ever find that any provision of such covenants are illegal or
unenforceable on the grounds of unreasonableness whether in period of time,
geographical area or otherwise, then in that event the parties agree that such
covenants shall be interpreted and enforced to the maximum extent which the
court or tribunal deems reasonable. For purpose of this Paragraph and Paragraphs
7 and 8 of this Agreement, the term “Employer” shall include any subsidiary,
agent or other affiliate of Employer.

10. Entire Agreement; Modification. The provisions contained herein constitute
the entire Agreement between the parties with respect to the subject matter
hereof and any waiver, alteration or modification of any provisions of this
Agreement, or the replacement of this Agreement shall not be valid unless in
writing and signed by all the parties signing hereunder.

11. Dispute Settlement. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration
administered by the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes, and judgment upon the award rendered
by the arbitrator(s) may be entered by any court having jurisdiction thereof.
Any such arbitration shall be conducted before a panel of three (3) arbitrators,
of which each Party shall select one arbitrator and such two arbitrators shall
select a third. All decisions of the arbitration panel shall be taken by
majority vote. Any such arbitration shall take place in Seattle, Washington,
U.S.A.

12. Agreement Not Assignable. Employee may not assign any of his rights or
delegate any of his duties hereunder. Employer may assign this Agreement and
delegate its duties hereunder to any of its affiliates at any time owned by,
owning or under common ownership, provided that Employee shall remain assigned
to the business conducted by Employer or its successors.

13. No Waiver. No waiver of the terms or provisions hereof shall be valid unless
in writing signed by the party against which the enforcement of such waiver is
sought, nor shall any waiver or failure to enforce any right hereunder be deemed
to be a waiver of the same or any other right in any other instance.

 

-4-



--------------------------------------------------------------------------------

14. Successors. Subject to the restriction on assignment and delegation set
forth herein, this Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, successors, assigns and personal
representatives.

Signed by the parties as of the date first written above.

 

EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. By  

/s/ Peter J. Rose

  12/31/08 Its  

C.E.O

 

Employee Name:

 

Bob Villanueva

 

Signature:  

/s/ Bob Villanueva

 